Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to "a non-transitory computer readable medium storing a program" in which the program does not comprise executable instructions when executed by a computer processor to perform the steps as recited in claim 10. Claim 10 under BRI covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. 
 	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 	Claim 10 recites "An information processing method comprising: detecting a waveform pattern included in a waveform of time-series data of a target; 30separating the waveform of the time-series data into components while removing the waveform pattern that is detected; and calculating a feature of the time-series data based on at least one of the components". Therefore, it is a process. Thus the claim recites a mental process. 
	
	Step 2A, Prong 1: Judicial exception recited? Yes. Each limitation as recited in the claim is a process, that under BRI covers performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind.
2A-Prong 2: Integrated into a practical application? No. 
	This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim when viewed alone or in combination recites data gathering such as "detecting a waveform pattern included in a waveform of time-series data of a target; 30separating the waveform of the time-series data into components while removing the waveform pattern that is detected; and calculating a feature of the time-series data based on at least one of the components". 
	Step 2B: No. The recited limitations "detecting a waveform pattern included in a waveform of time-series data of a target; 30separating the waveform of the time-series data into components while removing the waveform pattern that is detected; and calculating a feature of the time-series data based on at least one of the components" are merely data gathering. The recited "(calculated) feature of the time-series data based on at least one of the components" are merely insignificant extra-solution activity and are merely data. Such data has unlimited use which cannot provide an inventive concept.
	Therefore claim 10 is ineligible. 
	Claims 1 and 11 recite "an information apparatus" and "a non-transitory computer readable medium", respectively, which do not offer a meaningful limitation beyond generally linking the apparatus or medium to a particular environment, that is, implementation via an "interface" or a "processor". In other words, the apparatus and medium claims are no different from the method of claim 10 in substance; the method claim recites a mental process while the apparatus claim recites generic components configured to implement the same judicial exception. The claim do not amount to significantly more than the underlying mental process for the same reasons as applied above in claim 10. 
Further, each limitation recited in claim 10, is a process that, under its broadest limitation, covers performance of the limitation in the mind but for the recitation of a generic "detector, calculator, or separator" which is a mere indication of the field of use. Nothing in the claim elements precludes the steps from practically being performed in the mind. The mere nominal recitation of a generic technical system does not take the claim limitation out of the mental processes grouping. 
	Similarly, claims 2-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018101363 (hereinafter "363") (English Abstract submitted by Applicants in IDS filed on 09/09/2020)(Machine Translation by Examiner). 

 Regarding claims 1, 10, and 11 363 discloses an information processing apparatus comprising: 
a detector configured to detect a predetermined waveform pattern included in a waveform of time-series data of a target (Pg. 5, last 4 lines -Pg. 6; Page 8, first full Paragraph); 
5a separator configured to separate the waveform of the time-series data into components while removing the waveform pattern that is detected (Pg. 5, last four lines-Pg. 6; Pg. 8); 
and a calculator configured to calculate a feature of the time-series data based on at least one of the components (Pg. 10, First and Second full Paragraphs).
Regarding claim 2, 363 discloses an estimator configured to estimate a state of the target based on the feature (Pg. 10, second full Paragraph).
Regarding claim 3, 203 discloses wherein the state of the target that is estimated indicates deterioration (Pg. 11, last Paragraph-Pg. 12, first 2 lines: change in state of the equipment; Pg. 12, last Paragraph-Pg. 13, first 2 lines: AC deteriorated state).
Regarding claim 4, 363 discloses  20wherein the calculator calculates the feature at each of a plurality of time points in the time-series data (Pg. 7), and the estimator predicts deterioration of the target at a time point after the plurality of time points based on the feature at each 25of the plurality of time points or estimated deterioration at the plurality of time points (Pg. 3; Pg. 4, predicting a change in the state of equipment over time).
Regarding claim 5, 363 discloses a time estimator configured to estimate a time 30of performing a process on the target, based on deterioration of the target at the time point after the plurality of time points (g. 3; Pg. 4, Pgs. 9 and 12).
Regarding claim 6, 363 discloses he separator separates the waveform of the time-series16 data into a trend component, a seasonal component, and a remainder component, and the calculator calculates the feature based on the trend component or on the trend component and the remainder 5component (Pg. 12, last Paragraph -Pg. 13, First full Paragraph).
Regarding claim 7, 363 discloses an output device configured to display at least one of a waveform of the waveform pattern that is detected, and 10a waveform of each component that is separated (output unit 105 outputs to display device 113 at Pages 13 and 23). 
Regarding claim 8, 363 discloses wherein the estimator estimates deterioration of the target by using an estimation model that outputs a value indicating 15deterioration of the target based on the feature (model at Pg. 11 in which the state of equipment (for example, the degree of deterioration) is quantified and based on the time series data of the waveform information and the state of equipment corresponding regression analysis or the like).
Regarding claim 9, 363 discloses a data acquisition device configured to acquire ground truth 20data that is associated with the time-series data, and that indicates a correct answer regarding a value output from the estimation model using the feature of the time-series data; and a learning device configured to update a parameter of the estimation model based on the value output from the estimation 25model and the ground truth data (Pgs 11-13, 18, and 19).

Claims 1-3, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018244203 (hereinafter "203") English Abstract submitted by Applicants in IDS filed on 09/09/2020)(Machine Translation by Examiner. 
 Regarding claims 1, 10, and 11, 203 discloses an information processing apparatus comprising: 
a detector configured to detect a predetermined waveform pattern included in a waveform of time-series data of a target (Page 4, Page 5, last 5 lines -Page 6, line 2); 
5a separator configured to separate the waveform of the time-series data into components while removing the waveform pattern that is detected (Page 5, last 5 lines -Page 7, first 3 full Paragraphs); 
and a calculator configured to calculate a feature of the time-series data based on at least one of the components (Page 9, last full Paragraph-Page 11, first full paragraph).
Regarding claim 2, 203 discloses an estimator configured to estimate a state of the target based on the feature (Page 13, second full Paragraph).
Regarding claim 3, 203 discloses wherein the state of the target that is estimated indicates deterioration (Page 14, first full Paragraph: presence of abnormality).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over 203 and 363. 
Regarding claim 4, 203 discloses everything as applied above (see Claim 1). However, 203 does not explicitly disclose "wherein the calculator calculates the feature at each of a plurality of time points in the time-series data, and the estimator predicts deterioration of the target at a time point after the plurality of time points based on the feature at each 25of the plurality of time points or estimated deterioration at the plurality of time points".
Regarding claim 4, 363 teaches 20wherein the calculator calculates the feature at each of a plurality of time points in the time-series data (Pg. 7), and the estimator predicts deterioration of the target at a time point after the plurality of time points based on the feature at each 25of the plurality of time points or estimated deterioration at the plurality of time points (Pg. 3; Pg. 4, predicting a change in the state of equipment over time).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify 203's invention using 363's invention to arrive at the claimed invention as applied above for optimization and enabling prediction of near-future fluctuations (363: Pgs. 3, 4).
Regarding claim 5, 203 and 363 disclose everything as applied above. In addition, 363 teaches a time estimator configured to estimate a time 30of performing a process on the target, based on deterioration of the target at the time point after the plurality of time points (g. 3; Pg. 4, Pgs. 9 and 12).
Regarding claim 6, 203 and 363 disclose everything as applied above. In addition, 363 teaches the separator separates the waveform of the time-series16 data into a trend component, a seasonal component, and a remainder component, and the calculator calculates the feature based on the trend component or on the trend component and the remainder 5component (Pg. 12, last Paragraph -Pg. 13, First full Paragraph).
Regarding claim 7, 203 and 363 disclose everything as applied above. In addition, 363 teaches an output device configured to display at least one of a waveform of the waveform pattern that is detected, and 10a waveform of each component that is separated (output unit 105 outputs to display device 113 at Pages 13 and 23). 
Regarding claim 8, 203 and 363 disclose everything as applied above. In addition, 363 teaches wherein the estimator estimates deterioration of the target by using an estimation model that outputs a value indicating 15deterioration of the target based on the feature (model at Pg. 11 in which the state of equipment (for example, the degree of deterioration) is quantified and based on the time series data of the waveform information and the state of equipment corresponding regression analysis or the like).
Regarding claim 9, 203 and 363 disclose everything as applied above. In addition, 363 teaches a data acquisition device configured to acquire ground truth 20data that is associated with the time-series data, and that indicates a correct answer regarding a value output from the estimation model using the feature of the time-series data; and a learning device configured to update a parameter of the estimation model based on the value output from the estimation 25model and the ground truth data (Pgs 11-13, 18, and 19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                            July 30, 2022